PER CURIAM.

ORDER

Upon review of this recently docketed appeal, the court considers whether the appeal should be dismissed as untimely.
Cantalicio O. Cagadas claimed service connection for a heart condition. The Court of Appeals for Veterans Claims affirmed the decision of the Board of Veterans’ Appeals that denied his claim. The Court of Appeals for Veterans Claims entered judgment on August 14, 2006. Cagadas v. DVA, No. 04-0956. The Court of Appeals for Veterans Claims received Cagadas’s notice of appeal on October 31, 2006, which is 78 days after entry of judgment.
Cagadas’ appeal was due within 60 days of the entry of judgment, or by October 13, 2006. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.App. P. 4(a)(1). Because the notice was untimely filed, the appeal must be dismissed. See Sofarelli Assoc., Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983).
Accordingly,
IT IS ORDERED THAT:
(1) This appeal is dismissed as untimely.
(2) Each side shall bear its own costs.